ORDER

PER CURIAM.
Eugene Smith (Movant) appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. This court previously affirmed Movant’s conviction for possession of a controlled substance in violation of section 195.202, RSMo 2000, on direct appeal. State v. Smith, 11 S.W.3d 733 (Mo.App. E.D.1999). In this appeal, Mov-ant contends that his trial counsel was ineffective for failing to call a witness who would have testified that the controlled substance belonged to him and not Mov-ant.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).